DETAILED ACTION
This office action is in response to the amendment filed January 25, 2021 in which claims 1, 4-13, 15, and 18-23 are presented for examination, claims 14, 16, and 17 are withdrawn, and claims 2 and 3 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objection to the drawings and specification should be withdrawn in view of current amendments to the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objections are withdrawn.

Applicant’s Second Argument:  Rejection of the claims under 35 USC 103 should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “a front support member that is spaced apart from the rear support member forming a gap therebetween.”  However, for further clarity, it is respectfully suggested this limitation be amended to recite “a front support member that is spaced apart from the rear support member forming a gap between the front support member and the rear support member.”
Claim 9 is objected to because of the following informalities:  Claim 9 recites the limitation “a wearer’s head,” however for purposes of proper antecedent basis this limitation should be amended to recite “the wearer’s head.”
Claim 10 is objected to because of the following informalities:  Claim 9 recites the limitation “a wearer’s head,” however for purposes of proper antecedent basis this limitation should be amended to recite “the wearer’s head.”
Claim 12 is objected to because of the following informalities:  Claim 12 recites the limitation “a front support member; a rear support member spaced apart from the front support member forming a gap therebetween.”  However, for further clarity, it is respectfully suggested this limitation be amended to recite “a front support member; a 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9-13, 15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2017/0347736 Penner et al. (Penner) in view of US Pub No. 2017/0273390 Maloney.
Regarding claim 1, Penner discloses a protective component for use with a helmet or other headwear, the protective element comprising:  
100) that is coupleable with the helmet or other headwear so that the liner or shell is positioned on an interior surface (46) of the helmet or other headwear when coupled with the helmet or other headwear (para. 0028; see at least Figs. 1-2), wherein the liner or shell is shaped to correspond to the helmet or other headwear (see at least Figs. 1-2), the liner or shell is made of a low-friction material (para. 0031), and the liner or shell is coupled with the helmet or other headwear so that the liner or shell is rotatable relative to the helmet or other headwear, thereby enabling a relative motion between a wearer's head and the helmet or other headwear responsive to a force or an impact being exerted on the helmet or other headwear (paras. 0043, 0055-0056); 
a rear support member (80) that is removably coupleable with a rear portion (52) of the liner or shell (para. 0033; see at least Figs. 3A-5C); and 
a tightening mechanism (para. 0033; see at least Figs. 3A-5C) that is attached to the rear support member (para. 0033; see at least Figs. 5C, 6D, and 7A) and that is operably coupled with a tension member (108) (paras. 0034-0037; see at least Figs. 3B-5C and 7A), the tightening mechanism including a knob (86) (para. 0033; see at least Figs. 3B-4C, 5C, and 7A), wherein rotation of the knob in a tightening direction tensions the tension member to thereby tighten the liner or shell about the wearer's head (para. 0033).
Penner discloses a protective component wherein the tightening mechanism is a rack and pinion type tightening mechanism including integrated fit system arms 108 and teeth 110 (para. 0038).  Penner further discloses that this is a non-limiting example of a para. 0038).
Penner does not expressly disclose a protective component wherein the tightening mechanism includes a rotatable spool and a knob that is configured to rotate the spool, wherein rotation of the spool in a tightening direction winds a tension member about the spool to tension the tension member.
However, Maloney teaches a protective component (10,12,14 of Fig. 1) wherein a tightening mechanism (18) is operably coupled with a tension member (20), the tightening mechanism including a rotatable spool and a knob that is configured to rotate the spool, wherein rotation of the spool in a tightening direction winds the tension member about the spool to tension the tension member (see para. 0039 of Maloney which incorporates by reference the entirety of the disclosure of USPN 9,179,729 Cotterman et al.; see col. 7, line 42 – col. 8, line 14 of Cotterman; see also at least Figs. 1-3 of Cotterman).
Penner and Maloney teach analogous inventions in the field of protective components for use with a helmet or other headwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tightening mechanism with tension member, rotatable spool, and knob wherein rotation of the spool in a tightening direction winds the tension member about the spool to tension the tension member as taught by Maloney because Maloney teaches that this configuration is known in the art and allows an individual to dial in a custom fit to provide the desired amount of compression in the protective component para. 0045).
Penner does not expressly disclose a protective component further comprising a front support member that is spaced apart from the rear support member forming a gap therebetween, wherein the tension member is coupled to the rear support member and the front support member and extends across the gap between the rear support member and the front support member, and wherein tensioning of the tension member pull the front support member toward the rear support member or further comprising at least one intermediate tender configured to engage the tension member and route the tension Page 2 of 9Appl. No. 15/975,606Amdt. dated September 1, 2020Response to Restriction Requirement of July 1, 2020member between the front support member and the rear support member, the at least one intermediate tender including at least one guide within which the tension member is slidably positioned, and wherein the at least one intermediate tender is positioned about the liner or shell so that the at least one guide is positioned on an exterior surface of the liner or shell.
However, Maloney teaches a protective component comprising a front support member (10) that I spaced apart from a rear support member (14) forming a gap between the front support member and the rear support member (see Fig. 1), wherein the tension member is coupled to the rear support member and the front support member and extends across the gap between the rear support member and the front support member and wherein tensioning of the tension member pulls the front support member toward the rear support member and further comprising at least one intermediate tender configured to engage the tension member and route the tension Page 2 of 9Appl. No. 15/975,606Amdt. dated September 1, 2020Response to Restriction Requirement of July 1, 2020member between the front support member and the rear support member (see Fig. 1; paras. 0039-0045), at least one intermediate tender (12) including at least one guide (24b) within which the tension member is slidably positioned and wherein the at least one intermediate tender is positioned about the liner or shell so that the at least one guide is positioned on an exterior surface of the liner or shell (see Fig. 1; paras. 0039-0045).
Penner and Maloney each analogous inventions in the field of protective components for use with a helmet or other headwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Penner to include a front support member and an intermediate tender in a gap between the front support member and rear support member as taught by Maloney because Maloney teaches that this configuration is known in the art and to apply evening tensioning forces to the head of a wearer while absorbing rotational forces applied to a helmet shell in which the protective component is secured (Abstract).
Examiner respectfully notes that the limitation “thereby enabling a relative motion between a wearer's head and the helmet or other headwear responsive to a force or an impact being exerted on the helmet or other headwear” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As the modified invention of Penner teaches the structure of the protective component as claimed, there would be a reasonable expectation for the protective component to perform such function.

Regarding claim 4, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman see Figs. 3A-3B, 5C, and 7A of Penner; para. 0033 of Penner; see Fig. 1 of Maloney; para. 0037 of Maloney).

Regarding claim 5, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) further teaches a protective component wherein the rear support member comprises an engagement member that is configured to couple with a corresponding engagement member of the liner or shell to couple the rear support member to the rear portion of the liner or shell (see Figs.5B and 6A-6D of Penner; para. 0040 of Penner notes that rear support member 80 can be coupled to liner or shell 100 via one or more elastic members 120 that are coupled to rear support member 80 rather than pin 82b).

Regarding claim 6, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) further teaches a protective component wherein the engagement member of the rear support member comprises at least one boss or protrusion (26 of Penner), and wherein the engagement member of the liner or shell comprises at least one aperture (see Figs. 5B and 6A-6D; paras. 0040, 0045 of Penner; in a configuration wherein rear support member 80 of Penner couples to liner or shell 100 via one or more elastic members 120, protrusion 26 disposed on rear support member 80 would mate with a corresponding aperture disposed on liner or shell 100).

Regarding claim 7, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) further teaches a protective component wherein the rear support member is adjustable relative to the liner or shell such that a position of the rear support member about the wearer's head is adjustable by adjusting the position of the rear support member in relation to the liner or shell (paras. 0033-0036 of Penner; rear support member 80 of Penner adjusts relative to liner or shell 100 via arms 108; Cotterman col. 7, line 42 – col. 8, line 14; rear support member 110 of Cotterman adjusts via lace 114).

Regarding claim 9, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) further teaches a protective component wherein the front support member comprises a forehead strap (28 of Maloney) configured to engage a forehead portion of the wearer's head (see Maloney Fig. 1; para. 0042 of Maloney).

Regarding claim 10, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) further teaches a protective component 24c of Maloney) configured to be positioned near the temples of the wearer's head (see Fig. 1 of Maloney; paras. 0041-0042 of Maloney).

Regarding claim 11, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) further teaches a protective component wherein the tension member forms a single loop (see at least Figs. 1-3 of Cotterman; col. 7, line 42 – col. 8, line 14 of Cotterman) that extends across a right side of the liner or shell and across a left side of the liner or shell to provide a dynamic fit between the right side and the left side (see para. 0039 of Maloney which incorporates by reference the entirety of the disclosure of USPN 9,179,729 Cotterman et al.; see col. 7, line 42 – col. 8, line 14 of Cotterman; see at least Figs. 1-3 of Cotterman).

Regarding claim 12, Penner discloses a protective component for use with a helmet or other headwear, the protective component comprising: 
a liner or shell (100) that is coupleable with the helmet or other headwear so that the liner or shell is positioned on an interior surface (46) of the helmet or other headwear when coupled with the helmet or other headwear (para. 0028; see at least Figs. 1-2), wherein the liner or shell is shaped to correspond to the helmet or other headwear (see at least Figs. 1-2), the liner or shell is made of a low-friction material (para. 0031), and the liner or shell is coupled with the helmet or other headwear so that the liner or shell is moveable relative to the helmet or other headwear responsive to a paras. 0043, 0055-0056), wherein the liner or shell comprises: 
a rear support member (80); and 
a tension member (108) coupled to the rear support member; and 
a tightening mechanism (para. 0033; see at least Figs. 3A-5C) configured to adjust a tension of the tension member (para. 0033), the tightening mechanism comprising a knob (86) (para. 0033; see at least Figs. 3B-4C, 5C, 7A). 
Penner discloses a protective component wherein the tightening mechanism is a rack and pinion type tightening mechanism including integrated fit system arms 108 and teeth 110 (para. 0038).  Penner further discloses that this is a non-limiting example of a tightening mechanism and that other types of tightening mechanisms could be used (para. 0038).
Penner does not expressly disclose a protective component wherein the tightening mechanism includes a rotatable spool and a knob that is configured to rotate the spool, wherein rotation of the spool in a tightening direction winds a tension member about the spool to tension the tension member.
However, Maloney teaches a protective component (10,12,14 of Fig. 1) wherein a tightening mechanism (18) is operably coupled with a tension member (20), the tightening mechanism including a rotatable spool and a knob that is configured to rotate the spool, wherein rotation of the spool in a tightening direction winds the tension member about the spool to tension the tension member (see para. 0039 of Maloney which incorporates by reference the entirety of the disclosure of USPN 9,179,729 Cotterman et al.; see col. 7, line 42 – col. 8, line 14 of Cotterman; see also at least Figs. 1-3 of Cotterman).
Penner and Maloney teach analogous inventions in the field of protective components for use with a helmet or other headwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tightening mechanism with tension member, rotatable spool, and knob wherein rotation of the spool in a tightening direction winds the tension member about the spool to tension the tension member as taught by Maloney because Maloney teaches that this configuration is known in the art and allows an individual to dial in a custom fit to provide the desired amount of compression in the protective component and further that such compression can be adjusted on the fly to accommodate changing conditions (para. 0045).
Penner does not expressly disclose a protective component further comprising a front support member that is spaced apart from the rear support member forming a gap therebetween, wherein the tension member is coupled to the rear support member and the front support member and extends across the gap between the rear support member and the front support member, and wherein tensioning of the tension member pull the front support member toward the rear support member or further comprising at least one intermediate tender configured to engage the tension member and route the tension Page 2 of 9Appl. No. 15/975,606Amdt. dated September 1, 2020Response to Restriction Requirement of July 1, 2020member between the front support member and the rear support member, the at least one intermediate tender including at least one guide within which the tension member is slidably positioned, and wherein the at least one intermediate tender is 
However, Maloney teaches a protective component comprising a front support member (10) that I spaced apart from a rear support member (14) forming a gap between the front support member and the rear support member (see Fig. 1), wherein the tension member is coupled to the rear support member and the front support member and extends across the gap between the rear support member and the front support member and wherein tensioning of the tension member pulls the front support member toward the rear support member and further comprising at least one intermediate tender configured to engage the tension member and route the tension Page 2 of 9Appl. No. 15/975,606Amdt. dated September 1, 2020Response to Restriction Requirement of July 1, 2020member between the front support member and the rear support member (see Fig. 1; paras. 0039-0045), at least one intermediate tender (12) including at least one guide (24b) within which the tension member is slidably positioned and wherein the at least one intermediate tender is positioned about the liner or shell so that the at least one guide is positioned on an exterior surface of the liner or shell (see Fig. 1; paras. 0039-0045).
Penner and Maloney teach analogous inventions in the field of protective components for use with a helmet or other headwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Penner to include a front support member and an intermediate tender in a gap between the front support member and rear support member as taught by Maloney because Maloney teaches that this configuration is known in the art and to Abstract).
Examiner respectfully notes that the limitation “headwear so that the liner or shell is moveable relative to the helmet or other headwear responsive to a force or an impact being exerted on the helmet or other headwear” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As the modified invention of Penner teaches the structure of the protective component as claimed, there would be a reasonable expectation for the protective component to perform such function.

Regarding claim 13, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) further teaches a protective component wherein the at least one intermediate tender comprises an attachment portion (16b of Maloney) that is configured to couple the at least one intermediate tender to the liner or shell (see Fig. 1 of Maloney; para. 0037 of Maloney).

Regarding claim 15, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) further teaches a protective component wherein the at least one intermediate tender is configured such that tensioning the tension member causes the at least one intermediate tender to move inwardly to apply see Fig. 1 of Maloney; paras. 0039-0045 of Maloney).

Regarding claim 18, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) further teaches a protective component wherein the rear support member is removably coupleable with the liner or shell (see Fig. 1 of Maloney; para. 0037 of Maloney; rear support member 14 of Maloney couples to the liner or shell via engagement member 16c).

Regarding claim 19, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) further teaches a protective component wherein the rear support member comprises a yoke that is configured to engage the back of the wearer’s head (see Figs. 3A-3B, 5C, and 7A of Penner; para. 0033 of Penner; see Fig. 1 of Maloney; para. 0037 of Maloney).

Regarding claim 20, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) further teaches a protective component wherein the rear support member comprises an engagement member that is configured to couple with a corresponding engagement member of the liner or shell to couple the rear support member to the rear portion of the liner or shell (see Figs.5B and 6A-6D of Penner; para. 0040 of Penner notes that rear support member 80 can be coupled to liner or shell 100 via one or more elastic members 120 that are coupled to rear support member 80 rather than pin 82b).

Regarding claim 21, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) further teaches a protective component wherein the engagement member of the rear support member comprises at least one boss or protrusion (26 of Penner), and wherein the engagement member of the liner or shell comprises at least one aperture (see Figs. 5B and 6A-6D; paras. 0040, 0045 of Penner; in a configuration wherein rear support member 80 of Penner couples to liner or shell 100 via one or more elastic members 120, protrusion 26 disposed on rear support member 80 would mate with a corresponding aperture disposed on liner or shell 100).

Regarding claim 22, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) further teaches a protective component wherein the rear support member is adjustable relative to the liner or shell such that a position of the rear support member about the wearer's head is adjustable by adjusting the position of the rear support member in relation to the liner or shell (paras. 0033-0036 of Penner; rear support member 80 of Penner adjusts relative to liner or shell 100 via arms 108; Cotterman col. 7, line 42 – col. 8, line 14; rear support member 110 of Cotterman adjusts via lace 114).

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Penner in view of Maloney (as applied to claims 1 and 7 above regarding claim 8 and as applied to claims 12 and 18-22 above regarding claim 23) and in further view of US Pub No. 2018/0092424 Hall et al. (hereafter “Hall”).
Regarding claim 8, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) does not expressly teach a protective component wherein the liner or shell includes a plurality of apertures within which a boss or protrusion of the rear support member is positionable, and wherein the rear support member is adjustable relative to the liner or shell by repositioning the boss or protrusion within a different one of said plurality of apertures.
However, Hall teaches a protective component wherein a liner or shell includes a plurality of apertures (100) (see Fig. 8) within which a boss or protrusion (98) of a rear support member (66,76,78) is positionable, and wherein the rear support member is adjustable relative to the liner or shell by repositioning the boss or protrusion within a different one of said plurality of apertures (para. 0053; see Fig. 8).
Penner, Maloney, and Hall teach analogous inventions in the field of protective components for use with a helmet or other headwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Penner to include a plurality of apertures on the liner or shell within which a boss or protrusion of the rear support member is positionable, and wherein the rear support member is adjustable relative to the liner or shell by para. 0053).  It would further have been obvious to one of ordinary skill in the art that the increased adjustability provided by this configuration would provide comfort for the wearer by allowing additional means to ensure that the rear support member is placed in an optimal position relative to the head of the wearer.

Regarding claim 23, the modified invention of Penner (i.e. Penner in view of Maloney; as noted above, Maloney incorporates the entire disclosure of Cotterman therein by reference, as detailed above) does not expressly teach a protective component wherein the liner or shell includes a plurality of apertures within which a boss or protrusion of the rear support member is positionable, and wherein the rear support member is adjustable relative to the liner or shell by repositioning the boss or protrusion within a different one of said plurality of apertures.
However, Hall teaches a protective component wherein a liner or shell includes a plurality of apertures (100) (see Fig. 8) within which a boss or protrusion (98) of a rear support member (66,76,78) is positionable, and wherein the rear support member is adjustable relative to the liner or shell by repositioning the boss or protrusion within a different one of said plurality of apertures (para. 0053; see Fig. 8).
Penner, Maloney, and Hall teach analogous inventions in the field of protective components for use with a helmet or other headwear.  It would have been obvious to para. 0053).  It would further have been obvious to one of ordinary skill in the art that the increased adjustability provided by this configuration would provide comfort for the wearer by allowing additional means to ensure that the rear support member is placed in an optimal position relative to the head of the wearer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732

                                                                                                                                                                                                        /JAMESON D COLLIER/Primary Examiner, Art Unit 3732